Dear Mr. Pelzer:
We have examined the abstract of title to certain real property in Cole County, Missouri, as specifically described in Attachment A. Said abstract is last certified to March 20, 1986, at 5:00 p.m., by Cole County Abstract, Realty  Insurance Co.
It is our opinion, based solely upon information contained in the abstract, that a marketable title to the property described in the first two paragraphs in Attachment A, and permanent, nonexclusive rights in the four (4) roadway easements described in the remaining paragraphs in Attachment A, are vested in Roth's, Properties, a limited partnership, subject to the following:
1.  At page 230 of the abstract there is a deed of trust dated December 20, 1976, from Roth's Properties, a limited partnership, to Robert S. Gardner, trustee for Third National Bank, given to secure the payment of a promissory note in the amount of $500,000. The deed of trust is recorded in Book 157 at Page 320 in the land records for Cole County, Missouri, and is a lien on the property.
2.  Utility easements described on pages 159-160, 162-164 and 175-177. It is probable that there are additional rights-of-way and utility easements whose precise locations are not determinable from instruments of record, but only by a current survey.
3.  State, county and city taxes for the year 1986 are a lien on the property, but are not yet payable.
For examination purposes, all affidavits appearing in the abstract are assumed by the examiner to be true.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
                                  Wm. Clark Kelly Assistant Attorney General
rds Enclosure
ATTACHMENT A
Part of the Northwest quarter of Section 24, Township 44 North, Range 12 West, in the City of Jefferson, Cole County, Missouri, more particularly described as follows:
From the southwest corner of the Northwest quarter of the Northwest quarter of said Section 24; thence South 88 degrees 30 minutes 55 seconds east, 855.87 feet, to an old iron bar in the northwesterly right-of-way line of U.S. Highway No. 54; thence North 45 degrees 31 minutes 05 seconds east, along said northwesterly right-of-way line, 497.73 feet, to an iron rod; thence North 53 degrees 46 minutes 40 seconds west, 166.18 feet, to an iron rod at the beginning point of this description; then South 28 degrees 16 minutes 17 seconds west, 15.21 feet, to a point; thence North 61 degrees 43 minutes 43 seconds west, 632.21 feet, to a point in the southeasterly right-of-way line of Missouri Highway "C"; thence northeasterly along said southeasterly right-of-way line, along a curve having a radius of 5834.65 feet, 280.20 feet, to a right-of-way marker; thence North 56 degrees 09 minutes 17 seconds east, 85.50 feet, to an iron rod; thence South 61 degrees 43 minutes 43 seconds east, 498.58 feet, to an iron rod; thence South 28 degrees 16 minutes 17 seconds west, 104.18 feet, to an iron rod; thence North 61 degrees 43 minutes 43 seconds west, 43.29 feet, to an iron rod; thence South 28 degrees 16 minutes 17 seconds west, 200.61 feet, to the beginning point of this description. Containing 4.08 acres.
Together with a roadway easement more particularly described as follows: Part of the Northwest quarter of Section 24, Township 44 North, Range 12 West, in the City of Jefferson, Missouri, more particularly described as follows: From the southwest corner of the Northwest quarter of the Northwest quarter of said Section 24; thence South 88 degrees 30 minutes 55 seconds east, 855.87 feet, to an old iron bar in the northwesterly right-of-way line of U.S. Highway No. 54; thence along said right-of-way line, North 45 degrees 31 minutes 05 seconds east, 497.73 feet, to an iron rod; thence North 53 degrees 46 minutes 40 seconds west, 166.18 feet, to an iron rod; thence South 28 degrees 16 minutes 17 seconds west, 15.21 feet, to a point; thence North 61 degrees 43 minutes 43 seconds west, 632.21 feet, to a point in the southeasterly right-of-way line of Missouri Highway "C", and the beginning point of this easement; thence South 61 degrees 43 minutes 43 seconds east, 46.43 feet, to a point; thence southwesterly along a curve having a radius of 5874.65 feet, 159.56 feet, to a point; thence North 29 degrees 57 minutes 48 seconds west, 40.00 feet, to the southeasterly right-of-way line of said Highway "C"; thence along said southeasterly right-of-way line, along a curve having a radius of 5834.65 feet, 135.11 feet, to the beginning point of this easement.
Together with a roadway easement more particularly described as follows: Part of the Northwest quarter of Section 24, Township 44 North, Range 12 West, in the City of Jefferson, Missouri, more particularly described as follows: From the southwest corner of the Northwest quarter of the Northwest quarter of said Section 24; thence South 88 degrees 30 minutes 55 seconds east, 855.87 feet, to an old iron bar in the northwesterly right-of-way line of U.S. Highway No. 54; thence along said northwesterly right-of-way line, North 45 degrees 31 minutes 05 seconds east, 594.53 feet, to a right-of-way marker; thence North 28 degrees 16 minutes 17 seconds east, 131.15 feet, to an iron rod; thence North 61 degrees 43 minutes 43 seconds west, 150.00 feet, to an iron rod; thence North 28 degrees 16 minutes 17 seconds east, 104.18 feet, to an iron rod; thence North 61 degrees 43 minutes 43 seconds west, 498.58 feet, to an iron rod, in the southeasterly right-of-way line of Missouri Highway "C", and the beginning point of this easement; thence along said right-of-way line, North 56 degrees 09 minutes 17 seconds east, 96.31 feet, to a point; thence South 33 degrees 50 minutes 43 seconds east, 40.00 feet, to a point; thence South 56 degrees 09 minutes 17 seconds west, 75.14 feet, to a point; thence North 61 degrees 43 minutes 43 seconds west, 45.25 feet, to the beginning point of this easement.
Together with a roadway easement more particularly described as follows: Part of the Northwest quarter of Section 24, Township 44 North, Range 12 West, in the City of Jefferson, Missouri, more particularly described as follows: From the southwest corner of the Northwest quarter of the Northwest quarter of said Section 24; thence South 88 degrees 30 minutes 55 seconds east, 855.87 feet, to an old iron bar in the northwesterly right-of-way line of U.S. Highway No. 54; thence along said northwesterly right-of-way line, North 45 degrees 31 minutes 05 seconds east, 594.53 feet, to a right-of-way marker; thence North 28 degrees 16 minutes 17 seconds east, 397.81 feet, to an iron rod; thence North 61 degrees 43 minutes 43 seconds west, 150 feet, to an iron rod; thence North 28 degrees 16 minutes 17 seconds east, 279.44 feet, to the southerly right-of-way line of Ellis Boulevard; thence westerly along said southerly right-of-way, 22 feet, to the beginning point of this easement; thence continuing westerly along said southerly right-of-way, 25 feet; thence South 28 degrees 16 minutes 17 seconds west, to the southerly line of a tract conveyed to Wetterau Incorporated, by deed of record in Book 242, page 295, Cole County Recorder's Office; thence easterly along said southerly line, 25 feet; thence North 28 degrees 16 minutes 17 seconds east, to the beginning point of this easement.
Together with a roadway easement more particularly described as follows: Part of the Northwest quarter of Section 24, Township 44 North, Range 12 West, in the City of Jefferson, Missouri, more particularly described as follows: From the southwest corner of the Northwest quarter of the Northwest quarter of said Section 24; thence South 88 degrees 30 minutes 55 seconds east, 855.87 feet, to an old iron bar in the northwesterly right-of-way line of U.S. Highway No. 54; thence along said northwesterly right-of-way line, North 45 degrees 31 minutes 05 seconds east, 497.73 feet, to an old iron rod, at the most southerly corner of a tract conveyed to George Pardalos and Arris J. Pardalos, by deed of record in Book 242, page 624, Cole County Recorder's Office; thence continuing along the northwesterly right-of-way line of said Highway No. 54, North 45 degrees 31 minutes 05 seconds east, 96.80 feet, to a right-of-way marker; thence North 28 degrees 16 minutes 17 seconds east, 16.15 feet, to the beginning point of this easement; thence continuing along said northwesterly right-of-way line, North 28 degrees 16 minutes 17 seconds east, 30.00 feet, to a point; thence North 61 degrees 43 minutes 43 seconds west, 178.29 feet, to a point; thence North 28 degrees 16 minutes 17 seconds east, 85.00 feet, to a point on the northeasterly line of the said Pardalos tract; thence North 61 degrees 43 minutes 43 seconds west, along the said northeasterly line of the Pardalos tract, 15.00 feet, to the most northerly corner of said tract; thence South 28 degrees 16 minutes 17 seconds west, along the northwesterly line of the said Pardalos tract, 115 feet; thence South 61 degrees 43 minutes 43 seconds east, 193.29 feet, to the beginning point of this easement.
EXCEPT from the last described easement that part described in Book 278, page 602, Cole County Recorder's Office.